Citation Nr: 1447431	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-25 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for the Veteran's left (major) shoulder acromioclavicular joint separation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1979 to August 1982.  

In November 2008, the Muskogee, Oklahoma, Regional Office (RO) proposed to reduce the disability evaluation for the Veteran's left (major) shoulder acromioclavicular joint separation from 30 to 10 percent.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 RO decision which effectuated the proposed reduction as of May 1, 2009.  In July 2009, the RO increased the evaluation of the Veteran's left shoulder disorder from 10 to 20 percent and effectuated the award as of May 1, 2009.  In October 2013, the Board determined that the reduction of the evaluation for the Veteran's left shoulder disorder from 30 to 10 percent effective as of May 1, 2009 was improper and remanded the issue of an evaluation in excess of 30 percent for that disorder to the RO for additional action.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

Accordingly, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In its October 2013 Remand instructions, the Board directed that the Veteran should be afforded a VA left shoulder examination.  The Veteran was scheduled for VA examinations in October 2013 and January 2014.  VA correspondence to the Veteran was returned to VA in December 2013 by the United States Postal Service (USPS) marked "undeliverable as addressed."  A June 2014 VA and Social Security Administration (SSA) state prisoner match indicated that the Veteran had been incarcerated at the Oklahoma County/City Jail since November 2013.  In his October 2014 Appellate Brief Presentation, the accredited representative asserted that the Veteran should be rescheduled for the requested VA examination "following a determination of a release date/Veteran's availability."  
The record does not reflect that any action has been undertaken to reschedule the Veteran for the requested VA left shoulder examination.  The AOJ's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  After ascertaining whether the Veteran is currently incarcerated, take appropriate action to reschedule the Veteran for a VA joint examination in order to assist in determining the current nature and severity of his service-connected left (major) shoulder acromioclavicular joint separation.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should advance an opinion as to the impact of the Veteran's left shoulder disorder upon his vocational pursuits.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

2.  Then readjudicate the issue of an evaluation in excess of 30 percent for the Veteran's left (major) shoulder acromioclavicular joint separation.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



______________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

